 1

 2

 3

 4

 5                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 6                                    AT SEATTLE

 7
        CHRISTOPHER RYAN SAADE,
 8                            Plaintiff,
 9         v.
10      TIMOTHY J. FENIMORE, in his
        individual capacity as an agent of the
11      DEPARTMENT OF HEALTH, THE
        CITY OF BELLEVUE, a Washington                  C19-470 TSZ
12      municipal corporation, ELLEN M.
        INMAN, individually and in her official         ORDER
13      capacity as an officer of the CITY OF
        BELLEVUE POLICE DEPARTMENT,
14      and RACHEL M. NEFF, individually and
        in her official capacity as an officer of the
15      CITY OF BELLEVUE POLICE
        DEPARTMENT, jointly and severally,
16
                              Defendants.
17

18         THIS MATTER comes before the Court on the deferred portion of the Motion to

19 Dismiss brought by Defendant Timothy J. Fenimore (“Fenimore”), docket no. 9,

20 Defendant Fenimore’s Second Motion to Dismiss, docket no. 28, and the Second Motion

21 to Dismiss, docket no. 29, brought by the City of Bellevue, Ellen M. Inman (“Inman”),

22 and Rachel M. Neff (“Neff”) (hereinafter “Bellevue Defendants”). Having reviewed all

23

     ORDER - 1
 1 papers filed in support of and in opposition to the motions, the Court enters the following

 2 order.

 3 Background

 4           By Order dated September 18, 2019, docket no. 22, in connection with

 5 Defendants’ Motions to Dismiss, the Court dismissed portions of Plaintiff’s original

 6 complaint without prejudice, allowing Plaintiff an opportunity to replead those claims.

 7 The Court deferred ruling relative to Plaintiff’s Fourth Amendment claim against

 8 Defendant Fenimore and directed Plaintiff to file a brief on the issue of qualified

 9 immunity. Docket no. 23. In response, Plaintiff filed a supplemental brief. Docket no.

10 27. Plaintiff has now filed an Amended Complaint (“AC”), realleging certain claims that

11 the Court previously dismissed without prejudice as well as the deferred claim. Docket

12 no. 25.

13           Because the parties are familiar with the facts of the case, they are not recited here

14 in great detail. See Order (docket no. 22 at 2-3). In the Amended Complaint, Plaintiff

15 Christopher Ryan Saade (“Saade” or “Plaintiff”) alleges that Defendant Fenimore, an

16 agent of the State of Washington Department of Health (“DOH”), and the Bellevue

17 Defendants violated his civil rights when they interviewed him together for parallel DOH

18 and criminal investigations. AC ¶¶ 47-48; 56-58. After DOH’s investigation, DOH

19 placed Plaintiff’s professional license on probationary status. Id. ¶¶ 41-42. Plaintiff

20 alleges that these Defendants did not inform him that there was an ongoing parallel

21 criminal investigation until after they jointly interviewed him. Id. ¶¶ 31-32. All

22 Defendants now move to dismiss Plaintiff’s Amended Complaint.

23

     ORDER - 2
 1 Discussion

 2      A. Rule 12(b)(6) Standard

 3         Although a complaint challenged by a Rule 12(b)(6) motion to dismiss need not

 4 provide detailed factual allegations, it must offer “more than labels and conclusions” and

 5 contain more than a “formulaic recitation of the elements of a cause of action.” Bell Atl.

 6 Corp. v. Twombly, 550 U.S. 544, 555 (2007). The complaint must indicate more than

 7 mere speculation of a right to relief. Id. When a complaint fails to adequately state a

 8 claim, such deficiency should be “exposed at the point of minimum expenditure of time

 9 and money by the parties and the court.” Id. at 558. A complaint may be lacking for one

10 of two reasons: (i) absence of a cognizable legal theory, or (ii) insufficient facts under a

11 cognizable legal claim. Robertson v. Dean Witter Reynolds, Inc., 749 F.2d 530, 534 (9th

12 Cir. 1984). In ruling on a motion to dismiss, the Court must assume the truth of the

13 plaintiff’s allegations and draw all reasonable inferences in the plaintiff’s favor. Usher v.

14 City of Los Angeles, 828 F.2d 556, 561 (9th Cir. 1987). The question for the Court is

15 whether the facts in the complaint sufficiently state a “plausible” ground for relief.

16 Twombly, 550 U.S. at 570. If the Court dismisses the complaint or portions thereof, it

17 must consider whether to grant leave to amend. Lopez v. Smith, 203 F.3d 1122, 1130 (9th

18 Cir. 2000).

19      B. Claims Against Defendant Fenimore

20         The doctrine of qualified immunity protects government officials from liability for

21 civil damages unless: (i) the facts, taken “in the light most favorable” to the party

22 asserting injury, show that the state actor violated a constitutional right; and (ii) when all

23

     ORDER - 3
 1 inferences from the evidence are drawn “in the light most favorable” to the party

 2 asserting injury, the constitutional right in question was “clearly established” at the time

 3 of the violation. See Tolan v. Cotton, 572 U.S. 650, 655-57 (2014). Whether Defendant

 4 Fenimore is entitled to qualified immunity is an issue of law to be decided by the Court,

 5 see Hunter v. Bryant, 502 U.S. 224, 228 (1991), but the Court may submit the related

 6 factual questions to the jury, see Morales v. Fry, 873 F.3d 817, 824 (9th Cir. 2017) (citing

 7 cases from the First, Second, Third, Fourth, Sixth, Seventh, Eighth, Eleventh, and District

 8 of Columbia Circuits).

 9               a. Fourth Amendment

10         With regard to the first part of the qualified immunity analysis—whether

11 Defendant Fenimore seized Plaintiff pursuant to the Fourth Amendment—the Court has

12 already ruled that it could not decide as a matter of law that a reasonable person in

13 Plaintiff’s circumstances would have felt free to leave the interview with Defendants.

14 See Order (docket no. 22 at 6-7).

15         As to the second question posed under the qualified immunity doctrine, “[a]

16 constitutional right is clearly established if every reasonable official would have

17 understood that what he is doing violates that right.” Rodriguez v. Swartz, 899 F.3d 719,

18 728 (9th Cir. 2018) (quotation marks and citation omitted). The court first “‘look[s] to …

19 binding precedent.’” Chappell v. Mandeville, 706 F.3d 1052, 1056 (9th Cir. 2013)

20 (quoting Osolinski v. Kane, 92 F.3d 934, 936 (9th Cir. 1996)). Absent binding precedent,

21 the court should consider all relevant decisional precedent and consider the likelihood

22 that the Supreme Court or the Ninth Circuit would decide the issue in favor of the person

23

     ORDER - 4
 1 asserting the right. See Elder v. Holloway, 510 U.S. 510, 512, 516 (1994); Osolinski, 92

 2 F.3d at 936. Although there need not be “a case directly on point for a right to be clearly

 3 established, existing precedent must have placed the statutory or constitutional question

 4 beyond debate.” Foster v. City of Indio, 908 F.3d 1204, 1210 (9th Cir. 2018) (quoting

 5 Kisela v. Hughes, 138 S. Ct. 1148, 1152 (2018)). A single district court opinion from out

 6 of the circuit is insufficient to demonstrate a clearly established right. Watkins v. City of

 7 Oakland, Cal., 145 F.3d 1087, 1092 n.1 (9th Cir. 1998).

 8         In its minute order, docket no. 23, the Court directed Plaintiff to address whether

 9 the Fourth Amendment right that Defendant Fenimore allegedly violated was “clearly

10 established” at the time of the alleged violation. The Court advised Plaintiff that it may

11 grant the deferred portion of Defendant Fenimore’s Motion to Dismiss, docket no. 9, after

12 reviewing any supplemental brief. Plaintiff filed a supplemental brief on October 31,

13 2019, docket no. 27, in response to the Court’s minute order. Plaintiff also addressed the

14 issue of qualified immunity in his Response to Defendant Fenimore’s Second Motion to

15 Dismiss, docket no. 30 at 8-11.

16         Plaintiff relies on Niemann v. Whalen, 911 F. Supp. 656 (S.D.N.Y. 1996) in

17 response to the Court’s request for briefing. Docket no. 27 at 4-5. In Niemann, a bank

18 teller was interviewed simultaneously by a plainclothes officer and a bank security guard

19 regarding missing bank funds. Id. at 661-63. The bank teller did not know about the

20 pending criminal investigation, and she was not read her Miranda rights before being

21 pressured into giving a confession. Id. Plaintiff’s reliance on Niemann is misplaced.

22 Unlike Plaintiff’s allegations in this case, the court in Niemann discussed plaintiff’s Fifth

23

     ORDER - 5
 1 and Fourteenth Amendment rights with regard to the parallel interview, not her Fourth

 2 Amendment right to be free from unreasonable seizure. See id. at 667 (“We believe that

 3 plaintiff’s contentions are properly understood as alleging a violation of her Fifth or

 4 Fourteenth Amendment rights to be free from the coercion of a confession, rather than as

 5 a violation of her Fourth Amendment right to be free from the unreasonable seizure of

 6 her person.”). Moreover, the Niemann court actually granted Summary Judgment for

 7 defendant on plaintiff’s Fourth Amendment claim to the extent it was based on an alleged

 8 seizure at the plaintiff’s interview. Id. at 666-67 (“To the extent that plaintiff’s [Fourth

 9 Amendment claims] are based on the fact that she was interviewed, defendants are

10 entitled to summary judgment dismissing those claims.”). 1 This Court cannot conclude

11 that the Supreme Court or the Ninth Circuit would decide the issue in favor of Plaintiff,”

12 Elder, 510 U.S. at 512, 516, or that the existence of Niemann places the statutory or

13 constitutional question beyond debate. Foster, 908 F.3d at 1210 (quoting Kisela, 138 S.

14 Ct. at 1152).

15           Moreover, Niemann is a single, out of circuit district court case. A single district

16 court opinion even in its own circuit is insufficient to demonstrate a clearly established

17 right. Thomas v. Cty. of Los Angeles, 703 Fed. Appx. 508, 512 (9th Cir. 2017). 2

18

19
     1
     Niemann was appealed to the Second Circuit on other grounds. See 107 F.3d 3 (2d. Cir. 1997). After
20 the court’s ruling on summary judgment, a jury found that the defendants had violated plaintiff’s Fifth
   Amendment rights by coercing her confession. Niemann v. Whalen, 928 F. Supp. 296, 298 (S.D.N.Y.
21 1996), aff'd, 107 F.3d 3 (2d Cir. 1997). The court denied the police investigator’s motion for judgment as
   a matter of law, and the Second Circuit affirmed. See Niemann, 107 F.3d at 3.
     2
22     Even courts in the Southern District of New York performing the qualified immunity analysis have
     rejected Niemann as binding precedent. See Bowman v. City of Middletown, 91 F. Supp. 2d 644, 661
     (S.D.N.Y. 2000).
23

     ORDER - 6
 1         After reviewing the relevant briefing, the Court finds that Plaintiff has not carried

 2 his burden of “point[ing] to prior case law that articulates a constitutional rule specific

 3 enough to alert the[] [Defendant] in this case that their particular conduct was unlawful.”

 4 Hernandez v. City of San Jose, 897 F.3d 1125, 1137 (2018) (quoting Sharp v. Cty. of

 5 Orange, 871 F.3d 901, 911 (9th Cir. 2017)). Plaintiff’s Fourth Amendment claim against

 6 Defendant Fenimore is DISMISSED.

 7               b. Fourteenth Amendment

 8         Plaintiff also alleges in the Amended Complaint that Defendant Fenimore violated

 9 his due process rights as a result of the interview at issue. The Court concludes that

10 Plaintiff has not met his burden in establishing that the Fourteenth Amendment right that

11 Defendant Fenimore allegedly violated was clearly established at the time of the alleged

12 violation. Plaintiff cites two cases in support of finding a clearly established due process

13 right—Niemann, 911 F. Supp. 656 and Jones v. State, 170 Wn. 2d 338 (2010). As stated

14 in Section B(a), supra, Niemann is a single, out of circuit district court case that is not

15 even binding precedent in its own circuit. The Court declines to rely on Niemann to find

16 that the Fourteenth Amendment right Defendant Fenimore allegedly violated was clearly

17 established. Plaintiff also cites Jones v. State to support his due process claim. The

18 Washington Supreme Court found that a procedure “based on a fabricated emergency” is

19 inherently defective and implicates a party’s due process rights. Jones, 170 Wn. 2d at

20 351. Jones does not involve a discussion of whether a parallel criminal and civil

21

22

23

     ORDER - 7
 1 investigation (as is the case here) violates due process. Jones is also insufficient to create

 2 a clearly established right that was violated. 3

 3             Defendant Fenimore is therefore entitled to qualified immunity on both counts.

 4 The Court GRANTS the deferred portion of Defendant Fenimore’s Motion to Dismiss

 5 and Defendant Fenimore’s Second Motion to Dismiss. Plaintiff’s claims against

 6 Defendant Fenimore are dismissed with prejudice. 4

 7         C. Fourth and Fourteenth Amendment Claims Against the City of Bellevue

 8             Plaintiff alleges that the Bellevue Defendants “acted pursuant to an expressly

 9 adopted official policy or a widespread or longstanding practice or custom” of the City of

10 Bellevue and “advanced the policy, practice, or custom that permitted subordinates to

11 commit constitutional violation[s], acquiesced in the constitutional deprivation by

12 subordinates, and/or developed policies, training, and supervision that failed to prevent

13

14   3
       The 9th Circuit addressed the constitutionality of parallel criminal and civil investigations in U.S. v.
     Stringer, 535 F.3d 929 (9th Cir. 2008), a case neither party cites in the briefs. In Stringer, the 9th Circuit
15   stated that the Supreme Court has “emphatically upheld the propriety of such parallel investigations,” and
     “the government may conduct parallel civil and criminal investigations without violating the due process
     clause, so long as it does not act in bad faith.” Id. at 936-37. An example of government bad faith is
16   where a civil interview is a “pretext” for a criminal investigation. Id. at 939. The Stringer court found
     that a civil investigation was not pretextual where the SEC’s civil investigation was opened first and led
17   to the SEC’s civil enforcement jurisdiction. Id. The same is true in this case. The DOH began its civil
     investigation first and then pursued administrative sanctions pursuant to its findings. AC ¶¶ 19; 21. To
18   date, the Bellevue Police Department has not brought criminal charges. The civil interview was therefore
     not mere “pretext” for the criminal investigation performed by the Bellevue Defendants. Even
     considering Stringer, the Supreme Court or the Ninth Circuit would not decide the issue in favor of
19   Plaintiff. See Elder, 510 U.S. at 512, 516. Stringer also does not place the statutory or constitutional
     question beyond debate for the purposes of qualified immunity. See Foster, 908 F.3d at 1210 (quoting
20   Kisela, 138 S. Ct. at 1152).
     4
         The Court declines to give Plaintiff an additional opportunity to amend his complaint with regard to the
21 claims against Defendant Fenimore. Plaintiff has had multiple opportunities to address whether the
     constitutional rights allegedly violated were clearly established but has repeatedly failed to do so. See,
22 e.g., Response to Defendant Fenimore’s Motion to Dismiss (docket no. 15); Amended Complaint (docket
     no. 25); Plaintiff’s Brief Regarding Clearly Established Fourth Amendment Right (docket no. 27);
     Response to Defendant Fenimore’s Second Motion to Dismiss (docket no. 30).
23

     ORDER - 8
 1 violations of law and/or failed to adequately train its employees and agents.” AC ¶¶ 49-

 2 50; 61-62.

 3             Plaintiff has not met the standards for pleading a plausible Monell-based

 4 constitutional claim against the City of Bellevue. Monell v. Department of Social

 5 Services, 436 U.S. 658 (1978). Municipal liability attaches under Monell only if (1) the

 6 municipal employee acted pursuant to a policy, custom or practice, (2) the individual who

 7 committed the constitutional tort was an official with final policy making authority, or

 8 (3) such an official ratified a subordinate’s unconstitutional action. Id. at 690. Plaintiff

 9 has failed to plead sufficient facts in the Amended Complaint relating to the City of

10 Bellevue’s liability based on Monell. Barebones allegations that the actions of individual

11 defendants were performed pursuant to an established policy of the municipal defendant

12 or as a result of a failure to train cannot survive a motion to dismiss. AE ex rel.

13 Hernandez v. County of Tulare, 666 F.3d 631, 636-37 (9th Cir. 2012). The mere

14 recitation of the elements of a Monell claim here does not include enough underlying

15 facts to give the City of Bellevue fair notice of the claim. Id. at 637. However, the Court

16 must allow Plaintiff an opportunity to cure the deficiency in his Monell claim. 5 Id.

17

18

19
     5
         Plaintiff alleges that the fact that “[t]his was not the only time that Fenimore had worked in close
20 conjunction with law enforcement” shows a pattern and practice sufficient for municipal liability. AC ¶
     33. This vague and unsupported fact is insufficient to support Plaintiff’s municipal liability claims.
21 Plaintiff alleges that the Bellevue Defendants collaborated with DOH frequently and that Plaintiff made
     public records requests “to obtain evidence to demonstrate the pattern and practice of the two Defendant
22 agencies.” Plaintiff’s Response to the Bellevue Defendants’ Second Motion to Dismiss, docket no. 34 at
     14. The Court thus gives Plaintiff leave to amend his Fourth and Fourteenth Amendment claims against
     the City of Bellevue to add facts supporting a plausible municipal liability claim.
23

     ORDER - 9
 1           Plaintiff’s Fourth and Fourteenth Amendment Monell-based claims (Counts I and

 2 II) against the City of Bellevue are dismissed without prejudice.

 3       D. Fourth Amendment Claim Against Defendants Inman and Neff

 4           As the Court stated in its order, docket no. 22, whether the Defendants Inman and

 5 Neff violated Saade’s Fourth Amendment right involves genuine issues of material fact.

 6           Defendants Inman and Neff now contend that Plaintiff’s new allegation that

 7 Defendant Inman told him he was “free to leave at any point if you want to” should

 8 change the Court’s conclusion in its previous order denying Defendant’s Motion to

 9 Dismiss as to the Fourth Amendment claim. 6 AC ¶ 36. Whether a person was told they

10 were free to leave is not dispositive of a Fourth Amendment claim. United States v.

11 Craighead, 539 F.3d 1073, 1088 (9th Cir. 2008) (“The mere recitation of the statement

12 that the suspect is free to leave or terminate the interview, however, does not render an

13 interrogation non-custodial per se.”). Assuming the truth of Plaintiff’s allegations and

14 drawing all reasonable inferences in his favor, the Court concludes that material issues of

15 fact preclude summary judgment on this issue.

16           Defendants Inman and Neff’s Motion to Dismiss Plaintiff’s Fourth Amendment

17 Claim is DENIED.

18

19

20

21   6
     The Court notes that the Bellevue Defendants’ argument in the Motion focuses on whether Plaintiff was
   seized, not whether that seizure was unreasonable. See docket no. 29 at 6 (“The Fourth Amendment
22 claim fails, because there was no seizure.”); docket no. 35 at 3 (“Mr. Saade hasn’t adequately pleaded a
   Fourth Amendment claim, because he hasn’t alleged any facts from which it could plausibly be inferred
   that he was seized.”). Thus, the Court does not address the reasonableness of any alleged seizure.
23

     ORDER - 10
 1         E. Fourteenth Amendment Procedural Due Process Claim Against Defendants
              Inman and Neff
 2
               To state a procedural due process claim, a plaintiff must allege: (1) a liberty or
 3
     property interest protected by the Constitution; (2) a deprivation of the interest by the
 4
     government; and (3) lack of process. Portman v. Cty. of Santa Clara, 995 F.2d 898, 904
 5
     (9th Cir. 1993).
 6
               The Court dismissed Plaintiff’s Fourteenth Amendment procedural due process
 7
     claim with leave to amend. Plaintiff now alleges in the Amended Complaint that
 8
     Defendants Inman and Neff violated his due process rights when they conducted the
 9
     parallel interview with Defendant Fenimore, coerced statements out of him, and that he
10
     was deprived of “his rights to maintain his unblemished occupational license and
11
     deprived of his ability to pursue his chosen profession.” AC ¶ 59. 7 Plaintiff’s
12
     professional license is presently in a probationary status while he exhausts his
13
     administrative remedies. Id. ¶ 42. Plaintiff states a Fourteenth Amendment claim against
14
     Defendants Inman and Neff.
15
               A professional license is a property interest protected by the Constitution. Mishler
16
     v. Nevada State Bd. of Med. Examiners, 896 F.2d 408, 409-10 (9th Cir. 1990); Gallo v.
17
     U.S. Dist. Court For Dist. of Arizona, 349 F.3d 1169, 1179 (9th Cir. 2003) (applying
18
     procedural due process analysis to revocation of California State Bar license because a
19

20
     7
         Many of the facts in Plaintiff’s Amended Complaint Fourteenth Amendment relate to the Fifth or Fourth
21 Amendments. See AC ¶¶ 57, 59 (allegations that Plaintiff was “deprived of the right to remain silent and
     not to make statements that could be used against him”; “restrained in a manner in which he did not feel
22 free to leave”; and not “informed of his Garrity rights”). The analysis in this order only pertains to
     Plaintiff’s Fourteenth Amendment allegations as they relate to the deprivation of his professional license
     without due process.
23

     ORDER - 11
 1 “professional license, once conferred, constitutes an entitlement subject to constitutional

 2 protection”). Probation of a professional license is a deprivation of the interest by the

 3 government.

 4           The question is thus whether Defendants’ dual criminal-civil interview of Plaintiff

 5 constituted a lack of process. 8 Generally, “the government may conduct parallel civil and

 6 criminal investigations without violating the due process clause.” United States v.

 7 Stringer, 535 F.3d 929, 936 (9th Cir. 2008) (citing United States v. Kordel, 397 U.S. 1,

 8 11 (1970)). However, due process rights may be implicated in a dual investigation where

 9 consent was “induced by fraud, deceit, trickery or misrepresentation.” United States v.

10 Heine, 2016 WL 6808595, at *13 (D. Or. Nov. 17, 2016) (quoting United States v.

11 Peters, 153 F.3d 445, 451 (7th Cir. 1998)). Plaintiff alleges that Defendants deceived

12 him when they coerced his participation in the interview and hid the existence of the

13 criminal complaint from him until after the interview ended. AC ¶¶ 31; 36; 39; 59.

14 Assuming the truth of the Plaintiff’s allegations and drawing all reasonable inferences in

15 his favor, the facts in the Amended Complaint state a plausible ground for relief on

16 Plaintiff’s due process claim. The Bellevue Defendant’s Second Motion to Dismiss the

17 due process claim is DENIED as to Defendants Inman and Neff.

18

19
     8
     Defendant Inman and Neff note that Plaintiff “doesn’t allege that Bellevue or its detectives conducted
   the administrative proceeding or used the statements against him.” Docket 35 at 4. It is not necessary
20 that a Defendant took away the liberty interest. Rather, the causation element for a § 1983 claim is met if
   the plaintiff shows the defendant official set in motion a series of acts by others which the official knew
21 or reasonably should have known would cause others to inflict the constitutional injury. Dahlia v.
   Rodriguez, 735 F.3d 1060, 1078 n.22 (9th Cir. 2013) (quotation marks and citation omitted). Plaintiff
22 alleges that the Bellevue Defendants’ dual interview “set in motion” the administrative proceedings that
   resulted in the constitutional injury—the probation of his license. Thus, Plaintiff has alleged causation
   under § 1983.
23

     ORDER - 12
 1      F. Negligence Claim Against Bellevue Defendants

 2         The Court previously dismissed Plaintiff’s negligence claims against the Bellevue

 3 Defendants without prejudice for failure to allege a statutory exception to the Public Duty

 4 Doctrine. See Order, docket no. 22 at 11-12. In this case, the only exception upon which

 5 plaintiff might rely is a “special relationship.” To establish a special relationship creating

 6 an actionable duty on the part of a governmental entity, a plaintiff must show: (i) the

 7 plaintiff had direct contact or privity with a public official, thereby setting the plaintiff

 8 apart from the general public; (ii) the public official gave “express assurances” to the

 9 plaintiff; and (iii) the plaintiff justifiably relied on such express assurances to his or her

10 detriment. See Cummins v. Lewis County, 156 Wn.2d 844, 854 (2006). Plaintiff has

11 alleged no facts in the Amended Complaint of any “express assurances” by a public

12 official upon which he could have justifiably relied to his detriment.

13         In the Amended Complaint, Plaintiff alleges that the Bellevue Defendants “had

14 direct contact with Saade in a manner that set him aside from the general public.”

15 AC ¶ 67. Namely, Defendant Inman gave Plaintiff “express assurances that their

16 presence . . . was ‘normal’” and “done in an effort to be ‘courteous.’” Id. ¶ 68. Plaintiff

17 alleges he justifiably relied on these express assurances and that as a result, he was “set

18 apart from the general public.” Id. ¶ 69.

19         However, Plaintiff has not alleged express assurances. Express assurances must

20 be unequivocal. Vergeson v. Kitsap County, 145 Wn. App. 526, 539 (2008). Plaintiff

21 cites Noakes v. City of Seattle, in which a 911 operator gave express assurances to the

22 caller that they would “send someone out.” 77 Wn. App. 694 (1995). In that case, the

23

     ORDER - 13
 1 court found that “we’ll send someone out” could be construed by a reasonable trier of

 2 fact as an “express and explicit assurance that police would be right out” sufficient to

 3 constitute the special relationship exception to the public duty doctrine. Here, however,

 4 there are no allegations that Defendants Inman and Neff made specific statements or

 5 promises about how material from the interview would be used. Defendant Inman

 6 merely said the interview was “normal” and that she was trying to be “courteous.” Those

 7 statements were not express assurances, and they cannot be construed as promises under

 8 the special relationship exception to the public duty doctrine. Plaintiff’s negligence claim

 9 against the Bellevue Defendants is now DISMISSED with prejudice. 9

10 Conclusion

11           For the foregoing reasons, the Court ORDERS:

12           (1)     The deferred portion of Fenimore’s Motion to Dismiss, docket no. 9, is

13                   GRANTED. Defendant Fenimore’s Second Motion to Dismiss, docket

14                   no. 28, is GRANTED. All claims against Defendant Fenimore are

15                   DISMISSED with prejudice.

16           (2)     The Bellevue Defendants’ Second Motion to Dismiss, docket no. 29, is

17                   GRANTED in part and DENIED in part as follows:

18                   (a) Plaintiff’s Fourth and Fourteenth Amendment claims against the City of

19                       Bellevue are DISMISSED without prejudice.

20

21

22   9
      Plaintiff has had multiple opportunities to plead an exception to the public duty doctrine but has failed to
     do so. The Court dismisses Plaintiff’s negligence claim with prejudice as to all Bellevue Defendants.
23

     ORDER - 14
 1                (b) Plaintiff’s Negligence claim against all Bellevue Defendants is

 2                   DISMISSED with prejudice.

 3                (c) The Bellevue Defendants’ Motion is DENIED with respect to the

 4                   Fourth and Fourteenth Amendment claims against Defendants Inman

 5                   and Neff.

 6         (3)    Any Amended Complaint shall be filed within thirty (30) days of the date

 7                of this Order. The Bellevue Defendants’ answers or responsive pleadings

 8                are due within fourteen (14) days after any Amended Complaint is filed,

 9                but in no event later than February 14, 2020.

10         (4)    Summary of Remaining Claims:

11                (a) Fourth Amendment claim against Defendants Inman and Neff.

12                (b) Fourteenth Amendment claim against Defendants Inman and Neff.

13         (5)    The Clerk is directed to send a copy of this Order to all counsel of record.

14         IT IS SO ORDERED.

15         Dated this 27th day of December, 2019.

16

17

18
                                                     A
                                                     Thomas S. Zilly
                                                     United States District Judge
19

20

21

22

23

     ORDER - 15
